EXHIBIT 6
 

 

In The Matter Of:
CHAE BROTHERS, LIMITED LIABILITY COMPANY, ET AL. v.
MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.

 

DEAN PALMERE
December 17, 2020
COPY

 

CourtScribes, Inc.

"Delivering More For Less"
(833) 727-4237
info@courtscribes.com

www.courtscribes.com

 

 

 
—

Do CO HS DB ON BSB WW

hm BM B® B Nh BR BF RB BR BR ee ee ee
Ww  & NH FEF CO Oo OO Ss HD oO B® WH | FF Oo

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
NORTHERN DIVISION

CHAE BROTHERS LIMITED
LIABILITY COMPANY, et al.,

Plaintiffs,

Civil Action

No.

1:17-cv-01657-
SAG

MAYOR & CITY COUNCIL OF

BALTIMORE, et al.,

Meet ee Meet Geer Seger” epee Sage Sepeet egeerh Snags “age! Stee “ager!

Defendants.

Deposition of DEAN PALMERE taken via
remote videoconferencing of all participants,
beginning at 1:04 p.m. on December 17, 2020,
before Eleanor J. Schwandt, Registered Merit

Reporter and Notary Public.
Oo oc

10
Ll

12 |

13
14
15
16
17

18 |

19
20
21
22
23

24 |
25 |

~“ Mm Wm & iW BM F&F

to coordinate other resources and things of

that nature.

Q.

When you say “coordinate other

COPY

resources" to what resources are you

referring?

A.

their response.

The other law enforcement agencies,

I know we had -- we were

doing procurement for things like pads and

stuff for the officers to wear, and

basically coordinating schedules and that

kind of,
Q.

those kind of responsibilities.

In addition to trying to procure

equipment, were you also responsible for

trying to secure mutual aid?

A.
Q.

Yes,

sir.

By mutual aid do you understand I

mean physical bodies, officers?

A.
Q.
you taking charge of requesting and/or

coordinating for mutual aid from other

Yes,

sir.

And during what time period were

jurisdictions?

A.

I don't recall the specific date,

but it was prior to the 25th.

Q.

Okay.

Was unified command
mM 9 No

10

11]

12
13
i4
15
16

17 |

18

19

20
21
22
23
24
25

Oo CO SS HH WH

COPY

established during the Baltimore riots?

A.

I don't specifically recall who was

in the Incident Command System at the time.

But we,

if I recall correctly, we did have

some other City agencies in the Incident

Command System.

Q.

Okay. Let me ask you this: During

the Baltimore riots who served or which

agency served as the lead agency?

A. The police.

Q. The Baltimore City police
department?

A. Yes, sir.

Q. Now, I would like to go kind of

back to the beginning, and specifically

back to the arrest of Freddie Gray. When

do you first recall hearing about the

circumstances of Freddie Gray's arrest,

which was on April 12th, 2015?

A.
Q.

I don't recall a specific date.

Do you recall hearing about the

circumstances of his arrest prior to or

after his death?

A.
Q.

Prior to.

Approximately how many days prior

 
NM BR Bo BRO BD ORD ee ee Re i
Oo -& Ww HH FY CO Oo CO HS HD NO SB WwW NH KF OD

Oo CO sO DM WO Bm WwW BM FF

A. Yes, sir.

Q. Did the department change how it
was approaching protests as a result of
that concern that things would become more
disruptive? Did it make additional plans?

A. Yes, I believe that was during the
time where we -- again, I would have to
look at timelines specifically, but there
was a point where we had called for mutual
aid, and I don't know if that was before or
after Freddie Gray's death. But, again, we
had asked for additional resources from
other jurisdictions.

We didn't get a whole lot of
resources from those jurisdictions at
first, until things started I guess getting
out of control, then other resources became
available.

Q. When you say "things got out of
control,” to when are you referring?

A. The first day I guess where the
rioting started.

OQ. Are you referring to April 25th?

A. Yes, sir.

Q. Or 27th?

48
10
11
12
13

So SF DM NO Be Ww NR

14 |

15.

16
17
18
19

20 |

21
22
23
24

25 |

COPY

A. 25th.

Q. 25th, the Saturday?

A. Yes, sir.

Q. While we are talking about

resources, if I could direct your attention
to Exhibit 13, a document produced by the
City, Bates stamped CITY 00005798.

A. Yes, sir.

Q. Do you know what Exhibit 13 is?
I'll let you look through it.

A. State Law Enforcement Coordinating

Council Request.

Q. Are you familiar with these
requests?
A. I believe this is, it is called a

SLECC request, where the commissioner gives
authority for other agencies to operate
within the City limits.

Q. Okay. Now, this is dated April

20th, one day after Freddie Gray's death,

correct?
A. Yes, sir.
Q. Now, if you look at the first

sentence in the body of Exhibit 13, it says
that the Department will prepare to conduct

 

49 |
hao

Oo a HA OO

10
11
12
13
14
15 |
16

17)

18
19
20
21
22.
23 |
24

25

COPY

 

21812. These were produced by the City and |
they appear to be transcriptions of radio |
|

communications on channel Al and A10

respectively.
A. Okay.
Q. On April 25th, from 12:00 p.m.

through 11:59 p.m. Now, if I could refer
you to Exhibit 38 for channel Al, at 1459,
which I assume is 2:59 p.m.?

A. Yes, Sir. |

Q. City Watch advises that crowds are
moving towards North Avenue and that all
marked vehicles are to avoid that area. Do
you see that?

A. Yes, sir.

Q. When it says City Watch, what is
City Watch referring to?

A. City Watch is a camera system,
closed-circuit camera guys that monitor the
cameras throughout the City.

Q. Would City Watch be saying this or
advising from command, from incident
command?

A. I'm sorry?

Q. When it says City Watch advises
re oH
ee ©

Oo CO SF DD WH Se WwW KR ee

me oR Fe
an oo WwW ho

ree
1 SS

a
oO

NM BN B&B B&R BR NM Fr
nm Se Ww Ss RF OO 19

COPY

here, where were they physically? Were
they in incident command or were they in a
different location?

A. City Watch does have an off-site
location that they work out of. I'm sure
there was a representative from City Watch
in incident command at the time.

Q. Okay. So at 2:59 p.m. do you know
why all marked vehicles were ordered to
avoid that area?

A. I don't know, sir.

Q. At 1511 or 3:11 p.m., KGA is
advised, per unified command, that
demonstrators are moving southbound on
North Avenue, and all units are advised
"Don't engage, follow, stay on post, don't
show any police presence and stay away from

North Avenue," do you see that?

A. Yes, Sir.

Q. KGA is dispatch, correct?

A, Yes, sir.

Q. Now, why was unified command

ordering units not to engage or not to show
any police presence and to stay away from

North Avenue?

149
—

10
11
12
13

oO SYS HO OO Se & Bo

14 |

15

16 |

17
18
19

20 |

21

22 |

23
24

25

A. No, sir.

Q. If you look at Exhibit 53.

A. Yes, Sir.

Q. Does that accurately reflect the

COPY

number of officers from outside

jurisdictions by way of mutual aid that

were available for April 27th, 2015?

A. Yes,
QO. Now,

Exhibits 51 through 54,
Exhibit 55, which is an e-mail produced by

sir.

in addition to what is in

the City, CITY 00011631,

received that e-mail as well,

A. Yes,

Q. Okay.

Sir.

purge, do you see that?

A. Yes,

Q. How seriously was the Baltimore

City Police Department taking the rumor of

a purge?

Sir.

if you go look at

and you also

right?

There were also rumors of a

A. If I recall correctly, we were

taking it serious.

QO. Okay.

of a purge,

IT mean,

And even prior to this rumor

Exhibit 54 describes it

as an all-hands-on-deck day; would you

181 |
MS NM BR BR BR RR RF RE Re ee ee
nm Be Ww Ss fF CO So CO ~S GH Ww Se WwW SR S&S

oOo Oo © SF MDM WH Se WwW Be

happened that day, like where you were when

things erupted at Mondawmin and what

happened?
A. On the 27th?
Q. Yes.
A. IT recall at some point being at

headquarters with Kevin Davis. And I
believe Hank, it was Hank Stawinski from PG
County, and I forget the name of the
person, I believe they were from Montgomery
County, and at some point we had left
headquarters when Mondawmin -- when I guess
the officers started getting hit with rocks
and bottles.

We drove up to the area where
Commissioner Kevin Davis had gotten into
our helicopter at the time and went up in
the helicopter, and several, the rest of us
stayed on the ground to assist with getting
resources to that location. And Davis
would be calling out if he saw individuais
flanking the platoons that were deployed at
the time through alleyways and such.

Q. Okay. Do you recall officers being

ordered to deploy to Mondawmin before the
Mme Mh BM Bh BR BN RE RE RE EP ER RE OlhROR
mA Be Ww Fe FP SBF Oo CO SF DH NO Se HH Bw KF OD

SOO OO TS i ea NO

COPY

violence actually erupted?

A. There were officers deployed there,
yes.
Q. Do you know why there were officers

deployed there?

A. I believe that they were regarding
preparedness for the potential purge.

Q. 50 the deployment to Mondawmin
before the violence was in direct and
specific response to the purge rumor?

A. If I recall, yes.

Q. And as things progressed, they

extended beyond Mondawmin, correct?

A. Yes.

Q. And at that time did you remain at
command?

A. I was, at that point I believe I

was in the field.

Q. Do you recall where you were in the
field, as you recall like where you were
and what you saw, what had happened?

A. I'm sorry?

Q. If you could walk me through what
you recall as far as where you were as the

day progressed and what you remember seeing
2
So

re fF
Mm Fe

Oo CO aH DB OO BS WH HR FF

MM NM B&B MR BR FP FB BRB BSB BE BE FE
mn & w MB & OG Ww w@O© DW DH WH B® WwW

and this was on April 27th at 6:05 p.m., it
says: "1340 sworn BPD, 80 outside

jurisdictions, 700 vehicles," is that

accurate?
A. It seems, sounds to be, yes.
Q. Okay. And at that point is it

accurate that the Baltimore City Police
Department requested 600 additional
officers with riot gear?

A. I don't recall that.

Q. Okay. The rioting stopped in the

early morning hours of April 28th, correct?

A, I believe so, yes.
Q. Did any rioting happen after that?
A. There were -- I don't recall. I

know there were some tense moments, the
protests continued, where there were some
tense moments at times. And I don't recall
in the timeline when an incident occurred
in front of the Western District, where
they were throwing trash cans at officers
in front of the Western District, I don't
know if that was before or after the 27th.
Q. Okay. But as far as what you

remember seeing on April 25th and April

 

193 |
COPY

fp SO | 194 |
|

1 27th, and by April 27th I mean going into

2 | the morning of April 28th --

3 A. Right.

4 QO. -- after that, things like that |

5 didn't happen again, correct?

6 A. From what I recall, no.

7 | Q. If I could direct your attention to

8 Exhibit 70. Before we get there, actually,

9 did the Baltimore City Police Department

10 | have enough riot gear --

11| A. No.

12 | Q. -- to meet its needs?

13 A. No.

14 Q. What discussions were there within

15 the department regarding the need for more

16 | riot gear?

17 A, Emergency procurement. We were

18 trying to get equipment overnighted in from

19 different vendors. And we were having,

20 | from what I recall, they were having

21 | trouble getting it based on the need

22 nationally for that type of equipment.

23 Q. Okay. Were there any discussions

24 prior to that day, though, April 27th?

25 | A. I don't recall specific timeframe.
